DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021 and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements  are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inverting mechanism” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 recites the limitation “the optical axis” on line 5 of claims 12 and 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the optical axis” references the first, second or third optical axis.
For the purpose of examination, “the optical axis” is interpreted as “the first, second or third optical axis.”

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa (JP 2012098506 A, the translation of Ashizawa is referenced in the statement of rejection).
Regarding claim 1, Ashizawa teaches a projector comprising: an image forming panel (21) that displays an image; a projection lens (11, 12, and 13) that projects a projection image of the image onto a projection surface, the projection lens (11, 12, and 13) comprising: a first mirror (25); a second mirror (26) bending a light from the first mirror (25); a first optical system that includes a first optical axis (from 21-25), the first mirror (25), and a second optical axis (from 25-26) along to a vertical direction, and is disposed closer to the image forming panel (21) than the second mirror (26) in an optical path; a second optical system (13) that includes an emission lens (27), a third optical axis (from 26-27), and the second mirror (26), and is disposed closer to the projection surface than the first optical system in the optical path; and an inverting mechanism (Fig. 1 and 5-9) that moves a position of the second optical system (13) from a first position to a second position, which is inverted from the first position by 180° in a horizontal direction, round the second optical axis (from 25-26) with respect to the first optical system, wherein the emission lens (27) includes a first area which is an area located upper than the third optical axis (from 26-27) in a side view, and a second area which is an area located lower than the third optical axis (from 26-27) in the side view.
Ashizawa does not explicitly teach wherein a center of the image forming panel (21) is disposed so as to be shifted in a direction perpendicular to the first optical axis (from 21-25), wherein the second optical system (13) projects the projection image towards upper than the third optical axis (from 26-27) at the first position by shifting the image forming panel (21) to the first optical axis (from 21-25), so that the projection image is projected through substantially the first area only, and wherein the second optical system (13) projects the projection image towards lower than the third optical axis (from 26-27) at the second position by shifting the image forming panel (21) to the first optical axis (from 21-25), so that the projection image is projected through substantially the second area only.
Changing the size/shape of the image forming panel such that center of the image forming panel is shifted in a direction perpendicular to the first optical axis (e.g., cropping of the image forming panel such that only the top half or the bottom half of the image forming panel is used) requires only routine skills in the art.  Cropping the image forming panel such that only the top half or the bottom half of the image is used, consequently, results the center of the image forming panel appears so as to be shifted in a direction perpendicular to the first optical axis.  The result is that: 1) the second optical system (13) projects the projection image towards upper than the third optical axis at the first position, 2) the projection image is projected through substantially the first area only, 3) the second optical system (13) projects the projection image towards lower than the third optical axis at the second position, 4) the projection image is projected through substantially the second area only.
Change in size/proportion/shape without change in operation/function has been held obvious. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 2, Ashizawa further teaches the first optical system doesn't invert with respect to a projector body of the projector (Fig. 1 and 5-9).
Regarding claim 3, Ashizawa, as having the image forming panel cropped, further teaches a lower edge of the projection image at the first position is substantially at a same height with an upper edge of the projection image at the second position (Fig. 6).
Regarding claim 4, Ashizawa further teaches the second optical system (13) includes the second mirror (26) closest to an emission side which is disposed so as to be closest to the projection surface on the optical path (Fig. 2).
Regarding claim 5, Ashizawa further teaches the inverting mechanism (Fig. 1 and 5-9) comprises a sensor (71) that detects the first position and the second position (p. 7, 3rd and 4th paragraphs).
Regarding claim 7, Ashizawa further teaches the inverting mechanism (Fig. 1 and 5-9) switches the second optical system (13) between the first position and the second position by rotationally moving the second optical system (13) around the second optical axis (from 25-26) with respect to the first optical system (Fig. 7 and 8).
Regarding claim 11, Ashizawa further teaches the inverting mechanism (Fig. 1 and 5-9) comprises a sensor (71) that detects the first position and the second position (p. 7, 3rd and 4th paragraphs, wherein the projection lens (11, 12, and 13) further comprises a third optical system (23) that is disposed closer to the image forming panel (21) than the first mirror (25), wherein when the second optical system (13) is disposed on the first position, the second optical system (13) is disposed at a same side with the third optical system (23) respect to the first optical system in a side view, and wherein when the second optical system (13) is disposed on the second position, the second optical system (13) is disposed at an opposite side with the third optical system (23) respect to the first optical system in the side view (Fig. 6).
Regarding claims 12 and 14, Ashizawa further teaches, inherently, a light source that illuminates the image forming panel (21); a casing (15) that accommodates the image forming panel (21) in a state in which one of the image forming panel (21) and the projection lens (11, 12, and 13) is shifted in a direction perpendicular to the optical axis; and an image display inverting mechanism (Fig. 1 and 5-9) that inverts the image based on a signal of the sensor (71) such that an orientation of a projected image of the projection surface is set in the first position and the second position in line with the switching of the second optical system (13) between the first position and the second position (Fig. 1 and 5-9; p. 7, 3rd and 4th paragraphs).
Regarding claims 13 and 15, Ashizawa further teaches the projection lens (11, 12, and 13) is attached to the casing (15) so as to be attachable and detachable.
Regarding claim 16, Ashizawa, as having the image forming panel cropped, further teaches the projection lens (11, 12, and 13) projects all area of the image of the image forming panel (21) towards upper than the third optical axis (from 26-27) in the first position (Fig. 6).
Regarding claim 17, Ashizawa further teaches the projection lens (11, 12, and 13) further comprises a third optical system (23) that includes an incident lens (23) closest to the image forming panel (21), and wherein a size of the image forming panel (21) is smaller than a size of the incident lens (23) in the direction perpendicular to the first optical axis (from 21-25; Fig. 2).
Regarding claim 18, Ashizawa further teaches the inverting mechanism (Fig. 1 and 5-9) includes a first flange (51/52) and a second flange (52/51) movably disposed on the first flange (51/52; Fig. 5).
Regarding claim 20, Ashizawa further teaches the inverting mechanism (Fig. 1 and 5-9) comprises a first flange (51/52) and a second flange (52/51) rotatably disposed on the first flange (51/52), one of the first flange (51/52) and the second flange (52/51) comprises a groove, another one of the first flange (51/52) and the second flange (52/51) comprises a protrusion, and the protrusion extends in a direction parallel to the second optical axis (from 25-26) and is inserted into the groove (Fig. 5).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa in view of Kohmoto (US 5327188 A).
Regarding claim 6, Ashizawa does not teach the inverting unit has position indices that display the first position and the second position.
Kohmoto teaches position indicator on a barrel to indicate relative turn position of the barrel (Fig. 3; col. 5, lines 1-11).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa with Kohmoto; because it allows visual confirmation of the position of the projection lens.
Regarding claim 8, Ashizawa does not teach the inverting unit includes a click mechanism, wherein the click mechanism includes a locking ball, a spring and a locking hole, and wherein the locking ball is biased by the spring in the locking hole at the first position and the second position.
Kohmoto teaches a click mechanism, wherein the click mechanism includes a locking ball (34), a spring (38) and a locking hole (36), and wherein the locking ball is biased by the spring in the locking hole at the first position and the second position (Fig. 4 and 5; col. 3 line 65 – col. 4 line 15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa with Kohmoto; because it allows position locking to prevent slippage.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa in view of Igarashi (US 20090015800 A1).
Regarding claim 9, Ashizawa teaches the sensor is turned off and is provided between the projection lens and the image forming panel.
Ashizawa does not teach a light shielding unit that shields light from the image forming panel in a non-detection state in which the second optical system is disposed in neither the first position nor the second position.
Igarashi teaches a light shielding unit (262, 262A; [0110]) that shields light from the image forming panel (252) in a non-detection state (relative rotation operation state) in which the second optical system (2) is disposed in neither the first position nor the second position (Fig. 6; [0069], [0070]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa with Igarashi; because it allows safe operation of the projection system.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa in view of Amano (US 20160246037 A1).
Regarding claim 10, Ashizawa does not teach a lens disposed closest to the projection surface among a plurality of lenses arranged in the first optical system and the second optical system has the largest diameter and projects from a projector body of the projector.
Amano teaches a lens (L32) disposed closest to the projection surface among a plurality of lenses arranged in the first optical system and the second optical system has the largest diameter and projects from a projector body of the projector (Fig. 1-7).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa with Amano; because it allowing widening the angle of projection.
Regarding claim 19, Ashizawa does not teach the emission lens (27) emits the projection image onto the projection surface, and a diameter of the emission lens (27) is greater than a length of the second mirror (26).
Amano teaches the second optical system includes an emission lens (L32) emitting the light onto the projection surface, and a diameter of the emission lens (L32) is greater than a length of the second mirror (R2; Fig. 1-7).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa and Roessel with Amano; because it allowing widening the angle of projection.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20100066986 A1, JP 09304833 A, JP 09197341 A, US 5469236 A, US 20200404231 A1, US 20200150515 A1, US 20190293897 A1, WO 2019169819 A1, US 20180217477 A1, and US 20190361208 A1, disclose projection system having the optical path being bent at least twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882